DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “patient interface module” must be shown or the features canceled from the claims [see 35 USC §112 rejection below].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claims 1 and 12, the claims recite the limitation element “patient interface module.” The “patient interface module” as claimed is not well supported in the specification. Besides the specification merely disclosing a “patient interface module”, including an analog-to-digital converter, a signal processing resource, and an interface subunit [0008], the “patient interface module” is not further supported by either the specification or the supporting figures. Specifically, the specification recites a “patient interface monitor (PIM)” ([0013]-[0014], [0023]-[0031], figs. 1-2, 4 and assoc par) performing the same functions and comprising the same components. It is suggested to amend the specification to ensure a positive recitation of the limitations in the claims [see the 35 USC §112 rejection below].
The use of the term “Thunderbolt” [0023], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation element “patient interface module.” There is insufficient antecedent basis for this limitation in the claim. The applicant merely recites that a diagnostic system comprising a “patient interface module”, including an analog-to-digital converter, a signal processing resource, and an interface subunit, is provided [0008]. However, it is unclear whether the “patient interface module” or “patient interface monitor” is being claimed (see figs. 1, 2 and assoc par), because neither the specification nor figures further elaborate on the “patient interface module.” Specifically, the specifications and drawings reference a “patient interface monitor (PIM) 112” ([0013]-[0014], [0023]-[0031], figs. 1-2, 4 and assoc par) which comprises the same features as the “patient interface module” but which is not distinctly claimed. Therefore claims 1 and 12 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter. It is suggested to amend the specification and drawings to reflect and support the claimed subject matter. For the purposes of examination “patient interface module” is given its broadest reasonable interpretation, and any elements that perform the same functions as “patient interface module” comprised within a medical diagnostic system are considered.
Regarding claim 10, the claim recites the limitation “fc is substantially equal to the nominal center frequency.” The term “substantially equal” is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claim 10 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter. It is subjected to amend the claim for a positive recitation of the limitation. For the purposes of examination, the term “substantially equal” is given its broadest reasonable interpretation.

Similarly, claims 1-3, 5-6, 10, 12 and 14 recite the limitation element “analog flow sensor data.” There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear if “analog flow sensor data” is equivalent to “analog sensor data” [0008]-[0009]. The applicant’s disclosure merely repeats the claim language and neither the specification nor figures further elaborate on the precise nature and qualities of “analog flow sensor data.” The applicant recites that a diagnostic system includes a patient interface module [see claim 1, 12 §112(b) rejection] operable to process analog flow sensor data, and that “analog flow sensor data may include a measurement of fluid flow velocity within a vessel.” [0008]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Randall et al (US8600299 B2, 2013-12-03; note citations reference related US2008/0110261 A1, 2008-05-15) (hereinafter “Randall”).
	Regarding claim 1 (and in view of §112(b) rejection), Randall teaches a medical diagnostic system (“a diagnostic medical ultrasound system” [0033], figs. 1, 2 and assoc par) comprising:
	a patient interface module (“ultrasound imaging systems… use a remote module sometimes referred to as a probe” [0002], [0037]-[0067], figs. 1, 2 and assoc par; the probe comprises components that are functionally the same as patient interface module [see fig. 1 reproduced below]) operable to process analog flow sensor data received from an intravascular device (“Analog to Digital (A/D) converter 218 may convert the analog image data received from probe 100 into digital data using any method” [0046]; “Catheter-based ultrasound transducer probes may be used for intra-luminal and intra-cardiac ultrasonic imaging” [0238], figs. 1, 2 and assoc par; the probe comprises an A/D converter to process the received analog ultrasound image data (i.e. analog flow sensor data) from the intra-luminal ultrasound transducer (i.e. intravascular device) [0046], note examiner interprets received ultrasound image data as analog flow sensor data because image data is used to determine flow characteristics [0060]), wherein the patient interface module includes:
	an analog-to-digital converter operable to sample the analog flow sensor data according to a quadrature sampling rate to produce digital flow sensor data (“Analog to Digital (A/D) converter 218 may convert the analog image data received from probe 100 into digital data using any method … One embodiment may use quadrature sampling at A/D converter 218” [0046]; probe examining blood flow characteristics comprises an A/D converter for deriving the digital data (e.g. echo signals), and quadrature sampling can be used on received echo signals [0119]-[0125] [see fig. 1 reproduced below]);
	a signal processing resource operable to perform a baseband conversion on the digital flow sensor data to produce baseband flow sensor data (“Digital demodulator 222 …  complex demodulation by means of an analog or digital mixer or the like may also be used” [0046], fig. 1 and assoc par; “quadrature demodulate the received echo signals … With quadrature demodulation, resulting baseband analytic pair signals” [0120]; the digital demodulator is a device that performs quadrature demodulation on the digital flow sensor data to produce baseband signals [0119]-[0138] [see fig. 1 reproduced below]); and
	an interface subunit operable to output the baseband flow sensor data (“data/control arbiter 228 may be responsible for merging control information and image data communicated between probe 100 and main unit 130 …  control and image data may be distinguishable from each other when sent across wireless interface 120 and/or wired interface 122 to facilitate proper handling at main unit 130” [0051]; the image data is processed and then output by the data/control arbiter (i.e. interface subunit) [see fig. 1 reproduced below]).

    PNG
    media_image1.png
    699
    1038
    media_image1.png
    Greyscale
 
The probe section comprising A/DCs 218, Digital Demod 222, and Digital/Control Arbiter 228 (boxed) to process analog flow sensor data (Randall fig. 1, annotated)
	Regarding claim 2, Randall teaches the medical diagnostic system of claim 1, further teaching the analog flow sensor data includes a measurement of fluid flow velocity within a vessel (“SDP 320 may also perform spectral analysis via a discrete Fourier transform computation, or other means, to create an image representing a continuously updated flow velocity display (i.e., a time-varying spectrogram of the blood flow signal). The velocity data may be sent through image processor 328 for further processing and display” [0061], figs. 1, 2 and assoc par; blood flow velocity (i.e. measurement of fluid flow velocity within a vessel) is derived from the blood flow image data (e.g. analog ultrasound image data [see claim 1 rejection]) therefore a measurement of flow velocity is included in the image data, by use of spectral doppler processor (SDP) receiving the baseband data [0051]-[0061]).
	Regarding claim 3, Randall teaches the medical diagnostic system of claim 1, further teaching the quadrature sampling rate is equal to four times a nominal center frequency of an ultrasound transducer used to obtain the analog flow sensor data (“the characteristic center frequency of the particular transducer element” [0122]; “quadrature sampling may be conducted by sampling the data signal at 4 times Fc followed by decimation of the other pair of samples” [0307]; the center frequency Fc is the nominal center frequency of the transducer element collecting data [0119]-[0122], [0270], [0304]-[0317]).
	Regarding claim 4, Randall teaches the medical diagnostic system of claim 1, further teaching the quadrature sampling rate is defined by the equation:
	quadrature sampling rate                         
                            =
                            
                                
                                    4
                                
                                
                                    (
                                    2
                                    N
                                    +
                                    1
                                    )
                                
                            
                            x
                             
                        
                    a nominal center frequency
where N is an integer greater than or equal to zero (“quadrature sampling may be conducted by sampling the data signal at 4 times Fc” [0307]; in the interpretation wherein N is equal to zero, the quadrature sampling rate becomes 4 times the center frequency Fc [0270], [0304]-[0317]).
	Regarding claim 6, Randall teaches the medical diagnostic system of claim 4, wherein further teaching N is selected such that the quadrature sampling rate is at least a Nyquist rate of the analog flow sensor data (“Nyquist criterion prescribes that a desirable resolution may be attained by adequately sampling a received echo signal by at least twice its bandwidth. For example, with quadrature sampling using in-phase and quadrature components, each component may be sampled at a rate equal to or greater than the signal bandwidth” [0304]; the analog signals can be sampled so that N satisfies the Nyquist criterion (e.g. twice the signal bandwidth) [0304]-[0316]).
	Regarding claim 7, Randall teaches the medical diagnostic system of claim 1, further teaching the signal processing resource includes a weighted accumulator operable to perform the baseband conversion on the digital flow sensor data (“Digital demodulator 222 may include any type of digital complex mixer, low-pass filter and re-sampler…” [0046], fig. 1 and assoc par; “for example, to implement in conventional multiply-accumulators (MACCs)” [0158]; “factors may impact the system's point spread function, which may be fine-tuned by appropriate amplitude weighting of the signals from each element for a given point in space … embodiments may use linear interpolation on quadrature-sampled baseband data with the described phase adjustment technique” [0162]; digital demodulator comprises a MACC with amplitude weighing as part of digital complex mixer (i.e. weighted accumulator), the phase adjustment technique performed by weighted MACC is part of the baseband conversion of digital flow data [0158]-[0162]).
	Regarding claim 8, Randall teaches the medical diagnostic system of claim 7, further teaching the weighted accumulator ([see fig. 1 and assoc par; claim 7 rejection]) is further operable to perform:
	in-phase signal mixing on the digital flow sensor data to produce an in-phase component (“using quadrature demodulation, each echo signal may be multiplied by an in-phase and a quadrature sine wave to get two baseband components” [0125], “the in-phase and quadrature signal components” [0160]; the MACC is implemented during demodulation and includes an in-phase component di(t) [0125]-[0131], [0158]-[0162] [see derivations from [0125]-[0126] reproduced below]);
	quadrature signal mixing on the digital flow sensor data to produce a quadrature component (“using quadrature demodulation, each echo signal may be multiplied by an in-phase and a quadrature sine wave to get two baseband components” [0125]; “the in-phase and quadrature signal components” [0160]; the MACC is implemented during demodulation and includes a quadrature component dq(t) [0125]-[0131], [0158]-[0162] [see derivations from [0125]-[0126] reproduced below]); and

    PNG
    media_image2.png
    296
    392
    media_image2.png
    Greyscale

The equations used during signal mixing to derive in-phase (above) and quadrature (below) components (Randall [0125]-[0126], annotated)
	interpolation and low-pass filtering on the in-phase component and the quadrature component (“Digital demodulator 222 may include any type of digital complex mixer, low-pass filter and re-sampler after each A/D converter channel” [0046]; “each complex multiplication may require four multiply-accumulate (MACC) operations. Therefore, linear interpolation between samples with phase adjustment may require as many as 8 MACC operations per transmit/receive transducer element pair” [0162]; any type of low-pass filter incorporated by the digital demodulator interpreted as low-pass filtering as part of MACC operation [0305]-[0310]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over
Randall in view of Moehring (US2005/0251041 A1, 2005-11-10) (hereinafter “Moehring”).
	Regarding claim 5, Randall teaches the medical diagnostic system of claim 4, further teaching a carrier frequency (“echo signals received by the receive transducer elements may be characterized by a carrier frequency Fc (with an angular frequency of Wc=2πFc)” [0120]; carrier frequency information may be accounted for during demodulation [0120]-[0122]) and the nominal center frequency of an ultrasound transducer used to obtain the analog flow sensor data (“Wc is the characteristic center frequency of the particular transducer element” [0122]),
	but Randall fails to explicitly teach a carrier frequency is chosen to be equal to the nominal center frequency of an ultrasound transducer used to obtain the analog flow sensor data.
	However, in the same field of endeavor, Moehring teaches a Doppler ultrasound signal processing system for processing reflected ultrasound signals (abst., clm 1), wherein a carrier frequency is chosen to be equal to the nominal center frequency of an ultrasound transducer used to obtain the analog sensor data (“bandpass filtering the ultrasound signals detected by the ultrasound transducer at a center frequency equal to respective carrier frequency” clm 27; analog ultrasound signals are at a carrier frequency equal to nominal center frequency of the detecting transducer [0031]-[0034], [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Randall with the carrier frequency taught by Moehring. Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]). Using a similar system can potentially allow concurrent acquisition of reflected ultrasound signals at different carrier frequencies, as well as enable processing of the detected ultrasound signals at the different center frequencies to provide Doppler shift data (Moehring [0030]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Randall in view of Rust et al (US6666824B2, 2003-12-23; note citations reference related US2003/0187354 A1, 2003-10-02) (hereinafter “Rust”).
	Regarding claim 9, Randall teaches the medical diagnostic system of claim 7, further teaching the weighted accumulator includes an in-phase weighted accumulation and a quadrature accumulation (“using quadrature demodulation, each echo signal may be multiplied by an in-phase and a quadrature sine wave to get two baseband components” [0125]; “convert to Cartesian notation, for example, to implement in conventional multiply-accumulators (MACCs)” [0158]; “the terms di(t) and dq(t) are the in-phase and quadrature signal components at time (t) as defined previously” [0160]; demodulation implements a weighted MACC and in-phase and quadrature components [0123]-[0127], [0157]-[0162] [see claim 7, 8 rejections]),
	but Randall fails to explicitly teach an in-phase weighted accumulator and a quadrature accumulator.
	However, in the same field of endeavor, Rust teaches an ultrasonic diagnostic imaging system which processes echo information signals (abst.) further teaching the weighted accumulator includes an in-phase weighted accumulator and a quadrature accumulator (“Each QBP comprises two separate filters, one producing in-phase samples (I) and the other producing quadrature samples (Q), with each filter being formed by a plurality of multiplier-accumulators (MACs) implementing an FIR filter”, “MACs receive the echo samples at different phases and likewise accumulate weighted echo samples” [0046]; each QBP (i.e. the weighted accumulator) has specific multiplier-accumulators (MACs) and weight coefficients for the in-phase and quadrature signal components [0046] [see fig. 8 reproduced below]).

    PNG
    media_image3.png
    823
    1443
    media_image3.png
    Greyscale

The QBP1 and QBP2 (boxed) are accumulators for in-phase and quadrature components (Rust fig. 8, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Randall with an in-phase weighted accumulator and a quadrature accumulator as taught by Rust. Noise is one of the most persistent problems when dealing with signal processing for ultrasound systems (Rust [0007]). Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]). Accordingly, this system arrangement may improve the clarity of images generated by ultrasonic imaging techniques by maximizing the available dynamic range applied in processing the signals (Rust [0021]).
	Regarding claim 12 (and in view of §112(b) rejection), Randall teaches the medical diagnostic system of claim 1, further teaching comprising the intravascular device including a fluid flow sensor (“Catheter-based ultrasound transducer probes may be used for intra-luminal and intra-cardiac ultrasonic imaging” [0238]; the ultrasound transducer 102 is the fluid flow sensor within the intravascular device [see fig. 1 reproduced below]), wherein the fluid flow sensor is operable to provide the analog flow sensor data to the patient interface module (“The novel device may include transducer elements, an analog-to-digital converter in communication with the transducer elements, and a transmitter in communication with the analog-to-digital converter” [0006]; transducer is in communication with the patient interface module [see fig. 1 reproduced below]).

    PNG
    media_image4.png
    699
    1038
    media_image4.png
    Greyscale

Transducer 102 comprised within the probe and communicates with the patient interface module ([see claim 1 rejection]) (Randall fig. 1)
But Randall fails to explicitly teach a fluid flow sensor disposed at a distal end of the device. Applicant should be note that Randall does teach intra-luminal probe components can be disposed having any form factor (“It should be appreciated that any or all of the components illustrated in FIG. 1 may be disposed within a housing (not shown in FIG. 1) having any form factor.” [0037]).
However, in the same field of endeavor, Rust teaches a fluid flow sensor disposed at a distal end of the device (“At the front end of the system is a scanhead 20 having a linear array of transducer elements 30” [0005]; the transducer elements are fluid flow sensors disposed on the front (i.e. distal) end of the system [see fig. 1 reproduced below]).

    PNG
    media_image5.png
    389
    611
    media_image5.png
    Greyscale

The transducer scanhead (i.e. fluid flow sensor) disposed at the distal end of the system (arrow) (Rust fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Randall with the sensors disposed at the distal end as taught by Rust. Manipulating the transducer arrangement potentially increases the frame rate or reduces computation rate in image processing (Randall [0099]-[0101]). This system arrangement may improve the clarity of images generated by ultrasonic imaging techniques by maximizing the available dynamic range applied in processing the signals (Rust [0021]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Randall in view of Sokulin et al (US2012/0010508 A1, 2012-01-12) (hereinafter “Sokulin”).
	Regarding claim 10 (and in view of §112(b) rejection), Randall teaches the medical diagnostic system of claim 7, further teaching the analog flow sensor data is obtained using a nominal center frequency of an ultrasound transducer (“carrier frequency Fc (with an angular frequency of Wc=2πFc)” [0120], “Wc is the characteristic center frequency of the particular transducer element” [0122]; “Bandpass sampling techniques may produce a quadrature baseband signal from each receiver channel that is ideally sampled at a rate adequate to capture the information content provided by the transducer bandwidth” [0304]; Fc is based on the nominal center frequency of an ultrasound transducer, and the sampling rate depends on Fc (i.e. obtaining analog flow sensor data) [0304]-[0309] [see claim 3 rejection]), and wherein the weighted accumulator includes first and second sets of coefficients (“coefficients a and b may include amplitude weighting to correct for signal path attenuation and element factor and/or to achieve a desired array apodization.” [0162]; coefficient a and coefficient b are the weighted accumulator coefficient sets implemented during MACC operations [0158]-[0162]); and
	low-pass filter the in-phase component and the quadrature component (“a complex mixer followed by a low-pass filter on the I and Q components” [0305]; the I and Q components refer to the in-phase and quadrature components, respectively [0304]-[0309]).
	but, Randall fails to explicitly teach mixing the digital flow sensor data with a signal cos(2πfCt) to obtain an in-phase component and a signal sin(2πfCt) to obtain a quadrature component. Applicant should be aware that Randall does teach the use of similar terms in the derivation of the in-phase and quadrature components ([see derivations from [0125]-[0126] reproduced below])

    PNG
    media_image2.png
    296
    392
    media_image2.png
    Greyscale

Wc = 2πFc, and is substituted to derive quadrature and in-phase components (boxed) (Randall [0125]-[0126], annotated)
	However, in the same field of endeavor, Sokulin teaches an ultrasound system comprising an ultrasound probe for acquiring ultrasound data (clm 22), 	further teaching mixing the digital flow sensor data with a signal cos(2πfCt), where fC is substantially equal to the nominal center frequency in order to obtain an in-phase component (“digital demodulation of the signals is accomplished by multiplying the signal by a cosine factor to create an in-phase (I) component … the signal may be multiplied by cos(ωdt) and sin(ωdt), where ωd=2πFd, and Fd is the demodulation frequency” [0036]; [0036]-[0038]);
	mix the digital flow sensor data with a signal sin(2πfCt), where fC is substantially equal to the nominal center frequency in order to obtain a quadrature component (“digital demodulation of the signals is accomplished by multiplying the signal by a cosine factor to create an in-phase (I) component and by a sine factor to create a quadrature (Q) component for the IQ signal. The factors may be based on the demodulation frequency for the relevant signal bandwidth. For example, the signal may be multiplied by cos(ωdt) and sin(ωdt), where ωd=2πFd, and Fd is the demodulation frequency” [0036]).

	Regarding claim 11, Randall teaches the medical diagnostic system of claim 10. wherein the first and second sets of coefficients are further selected to perform at least one of: a sample-and-hold process or clutter filtering (“some embodiments may implement just a part of the overall clutter filter in the probe to provide most of the attenuation required to reduce the signal dynamic range, while performing any remaining filtering in the main unit” [0331]).
		Regarding claim 13, Randall teaches the medical diagnostic system of claim 1, further teaching a processing system (“main unit 130” featuring “image processor 328” fig. 2 and assoc par) operable to obtain a measurement of fluid flow volume based on the baseband flow sensor data and to display the measurement of fluid flow volume on a user display (“flow estimator 326 uses, for example, Doppler or cross-correlation methods to determine one or more flow characteristics from the received image (e.g., ultrasound echo) data” [0060]; “Spectral Doppler processor (SDP) 320 may receive focused baseband data from pixelformer 322”, “create an image representing a continuously updated flow velocity display (i.e., a time-varying spectrogram of the blood flow signal). The velocity data may be sent through image processor 328 for further processing and display” [0061]; “display 350” fig. 2 and assoc par; flow estimator and SDP operate on baseband data and result is used by image processor to generate flow velocity display [0059]-[0066] [see fig. 2 reproduced below]).

    PNG
    media_image6.png
    693
    555
    media_image6.png
    Greyscale

Main unit 130 comprising Spectral Doppler Processor 320 and Flow Estimator 326 to produce flow velocity for display (Randall fig. 2)

Regarding claim 14, Randall teaches the medical diagnostic system of claim 1, 
	but Randall fails to explicitly teach 
	a signal separator operable to separate the analog flow sensor data from other received analog sensor data ().



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793